Title: To Thomas Jefferson from Samuel Smith, 5 August 1807
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr Sir/
                            
                            Baltimore 5. Aug. 1807
                        
                        An untoward Circumstance has greatly mortified the Master Mariners of this City, (who had lately made an
                            Offer to you of their Services.) in your Answer you unfortunately directed to William Cowper & others instead of
                            Thorndick Chase, (their Chairman), under whose letter their Address was sent—Copy whereof I now inclose—Capt. Cowper was
                            formerly a Master Commandant in the Navy, his Conduct exceptionable, his animosity to the present Administration open &
                            avowed (as I am informed)—he is properly of Norfolk and was in this City seeking employ—being present “when the Address was ready for Signing” he
                            officiously Signed first, in Consiquence whereof, It is presumed, that your Answer was directed to him,—which he published
                                immy without authority or Consultation—The mortification
                            to the respectable Signers has been great—your rectifying it by a
                            letter to Thorndick Chase (as Chairman) would gratify their self Pride & reconcile them to the former Mistake—I am Dr.
                            Sir/
                  In truth your friend
                        
                            S. Smith
                            
                        
                        
                            NB. I am just now informed, that Fourteen Signatures were to the Address prior to it being Seen by Capt.
                                Cowper—and that he audaciously put his name in front
                        
                    